DETAILED ACTION
Continued Examination Under 37 C.F.R. § 1.114
A request for continued examination under 37 C.F.R. § 1.114, including the fee set forth in 37 C.F.R. § 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 C.F.R. § 1.114, and the fee set forth in 37 C.F.R. § 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 C.F.R. § 1.114.  Applicant’s submission filed on November 29, 2021 has been entered.

Status of Claims
Claims 1 and 36-54 are pending.  Claims 1 and 36-37 have been amended; claims 39-40 and 52-54 have been withdrawn; and claims 2-35 were previously cancelled.  This Office Action is in response to the request for continued examination filed on December 17, 2021.  Claims 1, 36-38 and 41-51 are currently under consideration.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Office Action: Non-Final.

Status of Previous Claim Objections & Rejections
The objection to claims 46 and 49 (at par. 2 of the 09/30/2021 Office action) is withdrawn in light of applicant’s 11/29/2021 amendments.  
The rejection of claim 1, 36-37, 41-45, 47-48 and 50-51 under 35 U.S.C. § 103 over BLIN (US 2010/0015074 A1), in view of OSORIO (US 7,009,064 B2) (at par. 3-18 of the 09/30/2021 Office action), is withdrawn in light of applicant’s 11/29/2021 amendments, in paticular, the amendment to independent claim 1 reciting “[a]n anhydrous personal care composition selected from a sunscreen or a diaper cream, comprising: [...].”  Applicant’s 11/29/2021 arguments at p. 5, par. 4 to p. 7, par. 2 are acknowledged.

Claim Rejections - 35 U.S.C. § 112(d)- Not Further Limiting
The following is a quotation of 35 U.S.C. § 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of 35 U.S.C. § 112 (pre-AIA ), fourth paragraph:
Subject to the [fifth paragraph of 35 U.S.C. 112 (pre-AIA )], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.
Claim 46 is rejected under 35 U.S.C. § 112(d) or 35 U.S.C. § 112 (pre-AIA ), 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claim 46 recites “[t]he composition of claim 1, wherein the composition is not an antiperspirant or a lip balm,” while claim 1 is drawn to “[a]n anhydrous personal care composition selected from a sunscreen or a diaper cream, [...].”  Claim 1 is already limited to “a sunscreen or a diaper cream,” therefore, claim 46 is not further limiting by excluding “an antiperspirant or a lip balm.”  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - Nonstatutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1, 36-38 and 41-51 are rejected on the ground of nonstatutory double patenting over claims 1-2, 5-6 and 9 of US Patent 10,470,998 to Lesniak et al., hereinafter “‘998 Patent,” matured from copending US Application No. 15/512,591, in view of the disclosure of BLIN (US 2010/0015074 A1, Publ. Jan. 21, 2010, on 10/02/2019 IDS; hereinafter, “Blin”).
Although the conflicting claims are not identical, they are not patentably distinct because the instant claims as well as the copending claims recite a stick composition containing components (a), (b), (c) and (d).  To the extent that the ‘998 Patent DOES NOT TEACH (e) zinc oxide, which is present in a concentration of 10 to 30 weight%, based on the total weight of the composition as required by claim 1, the incorporation thereof would be obvious per the disclosure of Blin, as previously discussed.  See pp. 7-8 of the 09/30/2021 Office action.
Thus, claims 1-2, 5-6 and 9 of the ‘998 Patent per Blin render claims 1, 36-37 and 41-51 obvious.
Claims 1, 36-38 and 41-51 are rejected on the ground of nonstatutory double patenting over claims 1-16 of US Patent 10,470,999 to Lesniak et al., hereinafter “‘999 Patent,” matured from copending US Application No. 15/512,602, in view of the disclosure of BLIN (US 2010/0015074 A1, Publ. Jan. 21, 2010, on 10/02/2019 IDS; hereinafter, “Blin”).
Although the conflicting claims are not identical, they are not patentably distinct because the instant claims as well as the copending claims recite a stick composition containing components (a), (b), (c) and (d).  To the extent that the ‘999 Patent DOES NOT TEACH (e) zinc oxide, which is present in a 
Thus, claims 1-16 of the ‘999 Patent per Blin render claims 1, 36-37 and 41-51 obvious.
Response to Arguments
Applicant’s arguments filed on November 29, 2021 have been fully considered and it is acknowledged that applicant will take appropriate action in the event that the claims are allowed or determined to have allowable subject matter therein.  

Conclusion
Claims 1, 36-38 and 41-51 are rejected.  Claims 1, 36-38, 41-45 and 47-51 would be allowable if terminal disclaimers are filed for the reference patents indicated above; and to the extent that the withdrawn claim would be rejoined, method claim 52 should be amended to: (i) recite “[a] method of making the composition
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINIC LAZARO whose telephone number is (571)272-2845.  The examiner can normally be reached on Monday through Friday, 8:30am to 5:00pm EST; alternating Fridays out.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BETHANY BARHAM can be reached on (571)272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DOMINIC LAZARO/Primary Examiner, Art Unit 1611